Name: 88/158/EEC: Commission Decision of 26 January 1988 on improving the efficiency of agricultural structures in Italy pursuant to Council Regulation (EEC) No 797/85 (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production
 Date Published: 1988-03-17

 Avis juridique important|31988D015888/158/EEC: Commission Decision of 26 January 1988 on improving the efficiency of agricultural structures in Italy pursuant to Council Regulation (EEC) No 797/85 (only the Italian text is authentic) Official Journal L 071 , 17/03/1988 P. 0056 - 0056*****COMMISSION DECISION of 26 January 1988 on improving the efficiency of agricultural structures in Italy pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/158/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government forwarded: - Ministerial Decree No 96 of 3 March 1987 concerning the allocation among the regions and the autonomous provinces of Trento and Bolzano of appropriations totalling Lit 105 000 million and intended within the meaning of the CIPE Decision of 17 December 1986 for innovation, agricultural mechanization and the replacement of machinery, - Ministerial Circular No 184 of 2 May 1987 implementing Law No 454 of 2 June 1961 (Article 34) and Decree-Law No 377 of 13 August 1975 (Article 7); Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, having regard to the compatibility of the abovementioned provisions with the said Regulation and account being taken of the latter and the need for a proper connection between the various measures, the conditions for a financial contribution from the Community towards the measures taken to implement Regulation (EEC) No 797/85 in Italy continue to be satified; Whereas the measures provided for in Ministeral Decree No 96 of 3 March 1987 relate only to aids subject to the conditions of Article 8 (2) of Regulation (EEC) No 797/85; Whereas the provisions of Ministeral Circular No 184 of 2 March 1987 lay down general rules for the implementation of Regulation (EEC) No 797/85, particularly as regards the rates of aid applicable to agricultural loans; Whereas, since these provisions satisfy the conditions and objectives of Regulation (EEC) No 797/85, the measures taken by the regions and approved by a Commission Decision under Article 25 of the Regulation continue to satisfy the conditions for a financial contribution from the Community; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculture Structures, HAS ADOPTED THIS DECISION: Article 1 Account being taken of Decree No 96 of the Minister of Agriculture of 3 March 1987 and Circular No 184 of the Minister of Agriculture of 2 May 1987, the measures which the Italian regions have taken to implement Regulation (EEC) No 797/85 and which have been the subject of a favourable Decision under Article 25 of that Regulation continue to satisfy the conditions for a financial contribution from the Community to the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 26 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985,p. 1. (2) OJ No L 167, 30. 6. 1987, p. 1.